Citation Nr: 0836535	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the original calculated amount of 
$11,773.66.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 administrative 
decision of the Committee on Waivers and Compromises 
(Committee) decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
found that the veteran's application for waiver of 
compensation overpayment had not been filed within 180 days 
of a July 4, 1999 notice of indebtedness and the right to 
request waiver of overpayment in the original calculated 
amount of $11,773.66.  The Board notes the requests for 
waiver of recovery of other assessed overpayments of 
compensation benefits in the calculated amounts of $2,808 and 
$627 are not on appeal to the Board for appellate review.

In a decision dated in March 2008, the Board determined that 
a timely application for waiver of the overpayment had been 
filed in response to the July 4, 1999 notice of indebtedness 
and remanded the matter to the AOJ to allow it to refer this 
matter to the Committee to adjudicate the veteran's 
application for waiver and for the AOJ to issue a 
supplemental statement of the case (SSOC) if the Committee's 
decision was unfavorable.  Following an unfavorable decision 
issued by the Committee in May 2008, the AOJ continued to 
deny the veteran's waiver application in a SSOC issued the 
same month.  This matter is returned to the Board for further 
consideration.

Review of the evidentiary record indicates that a portion of 
the assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the original calculated amount of &11,773.66.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

REMAND

In this case, the veteran was in receipt of disability 
compensation from March 1991 based on a 100 percent 
disability rating for a service-connected disability.  In 
August 1998, VA learned that the veteran had been convicted 
of a crime.  The evidence shows that he was felony 
incarcerated from October 13, 1998.  On April 8, 1999, VA 
learned of the veteran's prison mailing address, and the 
veteran's inmate number.

In a letter dated April 9, 1999, VA mailed the veteran a 
letter at his prison address advising him that there would be 
a reduction of compensation benefits, effective December 12, 
1998, following the 61st day of felony incarceration.  A June 
22, 1999 VA letter to the veteran advised the veteran that an 
overpayment in his account had been created for which he 
would be responsible for repayment, and that in the near 
future he would receive notification of how much the 
overpayment would be and of the method of repayment.  A July 
4, 1999 notice of compensation indebtedness in the amount of 
$11,773.66 was sent to the veteran.  However, he did not 
receive actual notice of this overpayment amount until 
December 5, 2002.  His application for waiver of recovery of 
the assessed overpayment of compensation benefits in the 
calculated amount of $11,773.66 was received on December 26, 
2002.  In this application the veteran requested a waiver 
stating that the debt was not his fault and that paying it 
back would cause his family hardship.  

Subsequently the veteran in March 2005 sent a letter stating 
that he would not be attending a hearing to be held the 
following month and indicated that he was having a difficult 
time repaying the VA and could not afford the expenses to 
travel to a hearing from Florida to DC.  

In the May 2008 decision by the Committee which denied the 
waiver, the veteran was found to have no fraud, 
misrepresentation of a material fact or bad faith in his part 
for the creation of the overpayment.  He was found to have 
been at fault in creating the overpayment.  However the 
Committee failed to address whether collection of the 
indebtedness would be against equity and good conscience 
pursuant to 38 C.F.R. § 1.962 (2008).  The application of the 
standard is found in 38 C.F.R. § 1.965, and includes 
consideration of the following:  Whether the actions of the 
debtor contribute to the creation of the debt; weighing the 
fault of debtor against Department of Veterans Affairs fault; 
whether undue hardship would result wherein collection would 
deprive debtor or family of basic necessities; whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether 
failure to make restitution would result in unfair gain to 
the debtor and whether reliance on Department of Veterans 
Affairs benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.  

Although the May 2008 decision from the Committee made note 
of some of the standards set forth in 38 C.F.R. § 1.965, with 
the exception of hardship which is not mentioned, the 
decision itself only discusses the fault of the veteran in 
creating the debt.  There is no discussion as to the 
remaining factors discussed in 38 C.F.R. § 1.965.  The 
supplemental statement of the case from the same month 
repeated the discussion from the Committee and also failed to 
address the standards in 38 C.F.R. § 1.965.

Moreover, a review of the record reflects that there have 
been no statements regarding the veteran's financial status 
submitted since 1999.  The veteran is noted to have sent a VA 
Form 20-5655 Financial Status Report in April 1999.  
Thereafter, the veteran's wife, in conjunction with a 
petition for apportionment of the veteran's benefits that was 
granted in July 1999, sent a statement itemizing her income 
and expenses in July 1999.  There are no subsequent 
statements from the veteran disclosing his financial 
situation, although he is noted to have alleged hardship as 
recently as in March 2005.  Thus in order to afford proper 
adjudication of this matter, a current financial status 
report is needed to determine his ability to repay his 
indebtedness to VA.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with the 
appropriate VA Form 20-5655 Financial 
Status Report for reporting his current 
financial status.  Ask him to complete the 
form and return it to VA.  

2.  After receipt of the above requested 
evidence, the AOJ should refer the case 
back to the Committee for a determination 
as to whether recovery of the assessed 
overpayment in the calculated amount of 
$11,773.66 would be against the principles 
of equity and good conscience, to include 
consideration of all elements set forth in 
38 C.F.R. § 1.965(a).  In particular, a 
determination should be made whether 
repayment of the overpayment would cause 
the veteran and his family undue hardship.  
A formal, written record of the 
Committee's decision should be prepared 
and incorporated into the claims folder.

3.  If the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




